Opinion issued December 8, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00353-CR
———————————
Jermarlon Naveris Brooks, Appellant
V.
The State of
Texas, Appellee

 

 
On Appeal from the 263rd Judicial District Court 
Harris County, Texas

Trial Court Case No. 1281419
 

 
 
 
 
 
MEMORANDUM OPINION
A jury found appellant,
Jermarlon Naveris Brooks, guilty of the offense of evading arrest in a motor
vehicle[1] and assessed his punishment
at confinement for eleven years.  
          Appellant’s counsel on appeal has filed a brief stating
that the record presents no reversible error and that the appeal is without
merit and is frivolous.  See Anders v. California, 368 U.S. 738,
744, 87 S. Ct. 1396, 1400 (1967).  The
brief meets the requirements of Anders
by presenting a professional evaluation of the record and detailing why there
are no arguable grounds for reversal.  Id.;
see also High v. State, 573 S.W.2d 807, 810 (Tex. Crim. App. [Panel Op.]
1978).  The brief also reflects that
counsel delivered a copy of the brief to appellant and advised appellant of his
right to file a pro se response.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  
          When
this Court receives an Anders brief
from a defendant’s court-appointed appellant counsel, we conduct a review of
the entire record to determine whether the appeal is frivolous, i.e., whether
it presents any arguable grounds for appeal. 
See Anders, 386 U.S. at 744,
S. Ct. at 1400; Stafford, 813 S.W.2d
at 511.  An appeal is frivolous when it
does not present any argument that could “conceivably persuade the court.”  In re
Schulman, 252 S.W.3d 403, 407 n.12 (Tex. Crim. App. 2008).  In conducting our review, we consider the
appellant’s pro se response, if any, to his counsel’s Anders brief.  See Bledsoe v. State, 178 S.W.3d 824,
826–27 (Tex. Crim. App.
2005).  
          Appellant
did not file a pro se response with this Court. 
Having reviewed the record and counsel’s brief, we agree that the appeal
is frivolous and without merit and that there is no reversible error.  See id.
          We
affirm the judgment of the trial court. 
We grant appellate counsel’s motion to withdraw.[2]  See
Stephens v. State, 35 S.W.2d 770, 771–72 (Tex. App.—Houston
[1st Dist.] 2000, no pet.) (per curiam).
PER
CURIAM
 
Panel
consists of Justices Jennings, Sharp, and Brown.
Do
not publish.   Tex. R. App. P. 47.2(b).
 




[1]         See
Tex. Penal Code Ann § 38.04 (b)(1)(B)
(Vernon 2010).  


[2]         Appointed
counsel still has a duty to inform appellant of the result of this appeal and
that he may, on his own, pursue discretionary review in the Texas Court of
Criminal Appeals.  See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005);
Downs v. State, 137 S.W.d 837, 842
n.2 (Tex. App.—Houston [1st
Dist.] 2004, pet. ref’d).